Citation Nr: 0624345	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss, prior to March 22, 2005 and a rating 
in excess of 10 percent effective from March 22, 2005.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1959 through May 
1981.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Prior to March 22, 2005, the veteran had Level II acuity 
in his right ear, and Level IV acuity in his left ear.

2.  The veteran currently has Level III acuity in his right 
ear, and Level VI acuity in his left ear.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating prior to 
March 22, 2005 for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  The criteria for a rating in excess of 10 percent 
effective from March 22, 2005 for bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for a higher 
rating, but he was not provided with notice of the type of 
evidence necessary to establish the effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating.  Thus any question as to the 
appropriate effective date to be assigned is rendered moot.

The VCAA notice letter was sent out to the veteran after the 
December 2002 rating decision on appeal.  By a letter dated 
March 2005, the RO provided the veteran with the notice 
required under the VCAA and the implementing regulation.  The 
RO notified the veteran of its duty to assist him in 
obtaining pertinent evidence and medical records to support 
the veteran's claim, as well as requested that the veteran 
submit any supporting medical records from private treatment.  
Additionally, the RO informed the veteran as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the veteran identify any relevant evidence or 
information that would support his claim.  The veteran was 
also told, in essence, to submit any evidence in his 
possession.  Finally, the veteran was notified to complete 
and return his VA Form 9 to the RO.  

In May 2005, the RO re-adjudicated the veteran's claim and 
issued a supplemental statement of the case, thereby granting 
the veteran a 10 percent disability rating.  The veteran 
subsequently filed his VA Form 9 in June 2005.  The Board 
further notes that the veteran's service medical records and 
two VA audiological examinations are of record.  Therefore, 
as there is no additional evidence for consideration, and 
because all pertinent evidence was already of record prior to 
the May 2005 supplemental statement of the case, there is no 
indication in the record, or reason to believe, that the 
ultimate decision of the originating agency would have been 
different had a complete VCAA notice been provided at an 
earlier time.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the 
VCAA.

Given the above, the Board is satisfied that the originating 
agency properly processed the claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Ratings Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Ratings 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I though XI) for 
hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for the hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


History and Analysis

In December 2002, the RO granted service connection for 
bilateral hearing loss.  The RO assigned the veteran a 
noncompensable rating for his hearing loss, effective June 
13, 2002.  The RO granted the veteran a 10 percent rating for 
his bilateral hearing loss in a supplemental statement of the 
case issued in May 2005.

On audiological examination in November 2002, evaluation of 
the right ear revealed puretone thresholds, in decibels, of 
5, 35, 50, and 45 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 34 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 10, 50, 50, and 45, at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 39 decibels.  
Speech recognition was 84 percent in the right ear and 72 
percent in the left ear.  The examiner noted mild to 
moderate, high frequency sensorineural hearing loss.

On audiological examination in March 2005, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 5, 
40, 45, and 50 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 35 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 15, 55, 55, and 60 at 
1000, 2000, 3000 and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 46 decibels.  
Speech recognition was 76 percent in the right ear and 56 
percent in the left ear.  The examiner provided a diagnosis 
of bilateral high frequency sensorineural hearing loss.

Prior to March 22, 2005, the Board must base the veteran's 
rating on the November 2002 VA examination report.  Under 
Table VI, the veteran's puretone threshold average of 34 
decibels and speech recognition of 84 percent indicates that 
his hearing acuity was Level II in the right ear.  The 
veteran's puretone threshold average of 39 decibels and 
speech recognition of 72 percent indicates that his hearing 
acuity was Level IV in the left ear.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Thus the preponderance of the evidence 
is against an initial compensable rating for bilateral 
hearing loss prior to March 22, 2005. 

The veteran is currently being compensated at 10 percent for 
his bilateral hearing loss disability.  As of March 2005, 
under Table VI, the veteran's puretone threshold average of 
35 decibels and speech recognition of 76 percent indicates 
that his hearing acuity was Level III in the right ear.  The 
veteran's puretone threshold average of 46 decibels and 
speech recognition of 56 percent indicates that his hearing 
acuity was Level VI in the left ear.  (See March 2005 VA 
examination report).  Therefore, the preponderance of the 
evidence is against a rating in excess of 10 percent for 
bilateral hearing loss.

None of the audiological examination reports show the veteran 
to have an exceptional pattern of hearing loss in either ear.  
Therefore application of 38 C.F.R. § 4.86(a) and (b) is not 
warranted.

In sum, the veteran does not met the criteria for a 
compensable rating from the time of the grant of service 
connection to March 22, 2005, and the veteran's bilateral 
hearing loss disability does not meet the criteria for a 
rating in excess of 10 percent effective from March 22, 2005.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As 
such, the Board must find that the preponderance of the 
evidence is 





	(CONTINUED ON NEXT PAGE)


against the claim.  The benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss, prior to March 22, 2005, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, effective from March 22, 2005, is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


